Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently claims 1-13 and 21-26 are pending, claims 14-20 are cancelled, claims 21-26 are new, claims 7-13 and 21-26 are withdrawn, and claims 1 and 2 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Election/Restrictions
Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims includes subject matter (the thru hole extends through the head and the shaft and a central axis that forms an acute angle with the head cylindrical axis) which was not presented in the currently pending claims and differs from the currently pending independent claim, the current pending claim sets requires the thru-ole through one or the other not both and requires a central axis oblique to the cylindrical axis but does not specify which of the two cylindrical axis it is in reference to. 
s 21-26 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the cylindrical axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 includes double inclusion of “a thru-hole” in line 3, as it is claimed in claim 2 lines 3-4. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Coldren
(U.S. 2010/0096473).
With respect to claim 1, Coldren discloses an insert for use with a fuel injector (figure 2, abstract/title), the insert comprising:
a shaft (see below annotated figure of figure 2) including an at least partially cylindrical configuration defining a shaft cylindrical axis (see below), a shaft radial direction (figure 2), and a shaft diameter (figure 2);
a head (see below annotated figure of figure 2, noting the head being the cylindrical portion about the shaft as well as the more annular extruding part) including an at least partially cylindrical configuration defining ahead cylindrical axis (see below), a head radial direction (figure 2), and a head diameter (figure 2); and
wherein the shaft and head are attached to each other (see figure 2 and below annotated figure), the shaft cylindrical axis and the head cylindrical axis are parallel to each other (figure 2 and
below annotated figure), the head diameter is greater than the shaft diameter (figure 2), and the shaft
cylindrical axis is spaced away from the head cylindrical axis (figure 2 and below annotated figure) such that the head and the shaft are not concentric (see below two separate axis), the head and the shaft are fixed in position relative to one another (as the noted electrical actuator 31, being the head, is coupled to the needle control valve #30, the noted shaft being between the two elements), and the head and the shaft define axial extremities of the insert (as noted in the below figure the head is the upper and outer axial extremities of the insert, as there are two axis, one vertical and one about the radius, and the shaft is the other being both the inner most extremities and the bottom most extremity).

    PNG
    media_image1.png
    407
    410
    media_image1.png
    Greyscale

With respect to claim 5, Coldren discloses the shaft defines a shaft longitudinal length (above annotated figure, the length of the noted shaft) and the head defines a head longitudinal length (above
Application/Control Number: 16/717,222 Page 6Art Unit: 3752annotated figure, the length of the head) and the shaft longitudinal length is greater than the headlongitudinal length (see above annotated figure).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Augustin (U.S. 2003/0075153).
With respect to claim 1, Augustin discloses an insert for use with a fuel injector (see figures 1, #106)), the insert comprising: 
a shaft (the part of 106 which is within 128, the noted shaft extruding there into) including an at least partially cylindrical configuration defining a shaft cylindrical axis (central axis of the noted part that is above 131 and 128, fuel injector bodies being cylindrical bodies), a shaft radial direction (seen in figure 1 up and down), and a shaft diameter (diameter of the noted shaft); 
a head (upper part of 106, specifically everything above the noted shaft that’s within 128) including an at least partially cylindrical (as the outer circumference is cylindrical, since fuel injectors are 
wherein the shaft and head are attached to each other (being one element), the shaft cylindrical axis and the head cylindrical axis are parallel to each other (being parallel and offset), the head diameter is greater than the shaft diameter (noted in figure 1, 106s diameter above 129 is larger then the diameter of it within 129/130), and the shaft cylindrical axis is spaced away from the head cylindrical axis such that the head and the shaft are not concentric (noted in figure 1), the head and the shaft are fixed in position relative to each other (shown in figure 1), and the head and the shaft define axial extremities of the insert (the head being the top of 106 and the shaft being the bottom).  
With respect to claim 2, Augustin discloses the shaft cylindrical axis is spaced away from the head cylindrical axis along either the shaft radial direction or the head radial direction (as shown in claim 1), the head and the shaft are unitary (shown in figure 1), and the shaft or the head define a thru- hole with a central axis that is oblique to the cylindrical axis (as shown in figure 1, a thru-hole 114 which goes through the shaft).  
With respect to claim 3, Augustin discloses the shaft cylindrical axis is spaced away from the head cylindrical axis along both the shaft radial direction and the head radial direction and the insert defines a thru-hole that extends radially and longitudinally through the head and the shaft (as the noted thru-hole 114 extends through the head and the shaft both through a direction that is radially and longitudinally, as it is noted angled).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustin.
With respect to claim 4, Augustin discloses the shaft cylindrical axis is spaced away from the head cylindrical axis, but fails to disclose being by approximately .5 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the claimed invention that the two axis could be spaced apart of Augustin at approximately .5mm,
since it has been held that where the general conditions of a claim are disclosed in the prior art,
discovering the optimum or workable range/vale involves only routine skill in the art. MPEP 2144.05(II-
A&B). Please note in that the instant application, paragraph 0040/0045, fails to disclose any criticality
for the claimed limitations, as there is no justification on why such a spaced distance of approximately
.5mm is critical.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coldren.
With respect to claim 6, Coldren discloses the shaft and head diameter and the shaft and head
having a longitudinal length (see above annotated figure) , but fails to specifically disclose the shaft
diameter is approximately 4.5 mm, the head diameter is approximately 6.2 mm, the shaft longitudinal
length is approximately 3.0 mm and the head longitudinal length is approximately 1.4 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the claimed invention that the shaft diameter is approximately 4.5 mm, the head diameter is
approximately 6.2 mm, the shaft longitudinal length is approximately 3.0 mm and the head longitudinal
length is approximately 1.4 mm in Coldren, since it has been held that where the general conditions of a
claim are disclosed in the prior art, discovering the optimum or workable range/vale involves only
routine skill in the art. MPEP 2144.05(II-A&B). Please note in that the instant application, paragraph
0040/0045, fails to disclose any criticality for the claimed limitations, as the noted 4 dimensions are

Response to Arguments/Amendments
	The Amendment filed 12/14/2021 has been entered. Currently claims 1-13 and 21-26 are pending, claims 14-20 are cancelled, claims 21-26 are new, claims 7-13 and 21-26 are withdrawn, and claims 1 and 2 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (08/19/2021). 	
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. Specifically, the argument towards extremities, as the noted upper end of the head can be included and the outer most diameter be used, noting the claim requires “at least partially cylindrical” and the noted head could thus be the inner portion and/or outer alone). The noted angled thru-hole is now disclosed in the new rejection in view of Augustin. The examiner suggests amending in where the insert is, as currently the insert could be any element associated with a fuel injector, as long as the upper and lower elements are unitary, cylindrical, offset, and have a thru hole angled there through. But not specifically in the configuration as disclosed by the applicant. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752